Citation Nr: 9920507	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-42 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for undifferentiated 
large cell carcinoma of the left mediastinum with spine, 
liver, and femur metastases, for purposes of accrued 
benefits.

2.  Entitlement to special monthly compensation on multiple 
bases, for purposes of accrued benefits.

(The issue of entitlement to payment of or reimbursement for 
the costs of unauthorized medical services provided by 
Kimberly Quality Care and R. W. Wolf, D.O., for the period 
from June 9 to [redacted] 1993, is the subject of a separate 
appellate decision).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], & [redacted]


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, whose death occurred on June [redacted] 1993, had 
served on active duty from April 1956 to June 1958, from 
October 1961 to August 1962, and from August 1962 to 
September 1979.  The appellant in this matter is the 
veteran's widow.

This matter was most recently before the Board of Veterans' 
Appeals (BVA or Board) in May 1997, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, for further development.  
Among the requested development actions was the retrieval of 
pertinent VA treatment records, which although absent from 
the file, are deemed to be of record.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  While additional records were 
obtained through the Board's remand action, records from the 
veteran's last VA hospitalization in May 1993 were not 
secured.  That notwithstanding, this appeal is being disposed 
of the basis of a lack of entitlement under the law, and, as 
such, the absence of strict compliance by the RO with respect 
to the Board's remand order is judged to have been harmless 
error.  Cf.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

At the time of the veteran's death, no claim was pending for 
service connection for undifferentiated large cell carcinoma 
of the left mediastinum with spine, liver, and femur 
metastases, or for special monthly compensation, and no 
existing rating or other determination provided a basis for 
entitlement to accrued benefits.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
undifferentiated large cell carcinoma of the left mediastinum 
with spine, liver, and femur metastases, and to special 
monthly compensation on multiple bases, are without legal 
merit.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Periodic monetary benefits under laws administered 
by the Secretary of Veterans Affairs to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
file at the date of death and due and unpaid for a 
period not to exceed two years, shall upon the 
death of such individual be paid.

38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); see The 
Veterans Benefits Improvements Act of 1996, Pub. L. No. 104-
263, 110 Stat. 3212 (Oct. 9, 1996).  

A specific claim in the form prescribed by the VA Secretary 
must be filed in order for benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a) (West 1991).  

The record indicates that, by the RO's rating action of April 
1994, entitlement of the appellant to a grant of service 
connection for the cause of the veteran's death was 
established.  Based in part upon an opinion from a rating 
board physician, it was concluded that the veteran's service-
connected disabilities, which included left and right 
shoulder arthralgia, tinnitus, right and left hand 
arthralgia, hearing loss, right and left patellar 
chondromalacia, residuals of a hemorrhoidectomy, and 
residuals of a shrapnel wound of the face, were a 
contributory cause of the veteran's death in that they 
prevented an earlier diagnosis of the veteran's fatal lung 
cancer.

In its decision of January 1995, the RO granted entitlement 
of the appellant to service connection for undifferentiated 
large cell carcinoma of the left mediastinum with spine, 
liver, and femur metastases, for purposes of accrued 
benefits, and special monthly compensation on several bases, 
for purposes of accrued benefits, was established effective 
from April 9, 1993.  The appellant thereafter appealed the 
effective date assigned, and following a hearing in April 
1995, the RO's hearing officer in July 1995 found that the 
rating action in January 1995, granting accrued benefits, was 
clearly and unmistakably erroneous since no claim therefor 
was pending at the time of the veteran's death and the 
effective date of the regulatory change expanding the 
diseases for which there existed a presumption of service 
connection to include respiratory cancers post-dated the 
veteran's death by nearly one year.  

It is evident that the decision of the RO's hearing officer 
in July 1995 was effected without regard to the holding of 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) in Hayes v. Brown, 4 Vet. App. 353 
(1993), to the effect that a pending claim of the veteran is 
not a condition precedent for a survivor's claim for accrued 
benefits.  The holding in Hayes, however, was reversed by the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, Federal Circuit) in a separate decision in 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Construing 
together the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), 
the Federal Circuit in Jones concluded that a claim for 
accrued benefits must be predicated on a claim of the veteran 
pending at the time of his death or on the basis of an 
existing rating or determination.  Jones at 1299-1300.

The issues developed and certified by the RO for the BVA's 
review at this time are that of entitlement to service 
connection for undifferentiated large cell carcinoma of the 
left mediastinum with spine, liver, and femur metastases, for 
purposes of accrued benefits, and entitlement to special 
monthly compensation on multiple bases, for the purposes of 
accrued benefits.  Upon a review of the entirety of the 
record, BVA concludes that the record fails to demonstrate 
the existence of a claim by the veteran for either benefit 
that was pending at the time of the veteran's death. 
Moreover, no existing rating action or other decision forms a 
basis for the claimed accrued benefits.  Thus, the claims for 
accrued benefits are without a legal basis, and this appeal 
for accrued benefits must therefore be terminated as the 
claims advanced are without legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Such conclusion obviates the need 
to reach the merits of the issues presented.

Although BVA has considered and denied the claims at issue on 
a ground different from that of the RO, the appellant has not 
been prejudiced by such action inasmuch it is not shown by 
the record that there exists entitlement under the law as to 
either claim.  In addressing the merits of such claims, the 
RO actually accorded the appellant greater consideration that 
the claims in fact warranted under the law.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


ORDER

For purposes of accrued benefits, service connection for 
undifferentiated large cell carcinoma of the left mediastinum 
with spine, liver, and femur metastases, and special monthly 
compensation on multiple bases, are denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

